DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Applicant Amendments/Arguments
Applicant:  Response After Final
Examiner:  Applicant’s arguments and amendments corresponding to the remaining 112f/112b issues are persuasive. Corresponding 112f/112b objections and rejections have been overcome.


Allowed Claims
Claims 1, 8, 14 are allowed. Therefore dependent claims 3-7, 10-13, 16-20 are allowed, as they are dependent upon an allowed claim.
Claims 1, 8, 14, contain allowable subject matter. Therefore dependent claims 3-7, 10-13, 16-20 contain allowable subject matter, as they depend from one of claims 1, 8, 14, and contain all subject matter disclosed in the claims from which they depend upon.

Allowable Subject Matter
Examiner finds it unconventional and novel apply each of the concepts in combination with each other as recited in the independent claims. In particular a mainframe computing system comprising: at least one processor; at least one memory comprising instructions that, when executed, cause the at least one processor to implement a client program on the mainframe computing system and to implement an interception subsystem, the client program configured to make messaging requests via a messaging stub interface module that implements a messaging interface; and the interception subsystem configured to perform operations including: receiving a messaging request from the client program via a replacement messaging interface adapter, the messaging request being 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERRIKA PETERSON/Examiner, Art Unit 2426 



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426